ORDER OF AFFIRMANCE
In this habeas corpus proceeding, John Frankoviglia appeals from the judgment of the District Court for the Eastern District of Missouri, finding that the remarks of the prosecutor made in the closing arguments to the jury in his state criminal trial were not improper comments on his failure to testify and were, in any event, not prejudicial. Upon a careful consideration of the record and of the briefs and arguments of the parties, we adopt the opinion of the District Court published at Frankoviglia v. Camp, 394 F.Supp. 1293 (E.D. Mo. 1975).
Affirmed.